DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 5/8/2020.  These drawings are accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al (US 2015/0164605) in view of Schmitt et al (US 2013/0261439).
Regarding claims 1-3, 9, and 16-18, Patwardhan et al discloses and teaches a system and method of autonomous X-ray control including an interventional controller to control an interventional procedure by navigating a robot within a region of a patient and imaging modality. The controller of Patwardhan et al is configured to navigate a roadmap of the region, control navigation of the robot during an imaging procedure (0026-0027) in accordance with the controller and detect proximity to various elements of the mapped data, and in response to detection of proximity, the controller is configured to control the imaging and update a map for further navigation with an updated map such that the navigation system can update the controls and acquisition with the imaging system via the controller element (iteratively, 0006, 0065, 0032-0037 for updating). Patwardhan et al further discloses and teaches the identification of critical locations including a location of a branch, exit point, surface, range of motion, collision, or interventional task during navigation (0022, 0040-0041, 0046, 0056). 
Finally, Patwardhan et al discloses and teaches the autonomous control of imaging of the anatomy by controlling activation, operational parameters, synchronization with a physiological cycle, orientation, or injection of an imaging agent (0032-0033, 0053).
Patwardhan et al discloses all that is listed above, but doesn’t specify that the controller is set to pause the system to provide iterative adjustments in navigation control and updating locations/mapping. Patwardhan et al does disclose the updating of images during the procedure, which would/could involve a pause, but does not specify as such. Attention is hereby directed to the teaching reference to Schmitt et al which expressly teaches the pauses in navigation (0035-0038) to provide configurations and review adjustments. It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the methodology teachings and system feedback controls of Schmitt et al with the system and methods of Patwardhan et al to provide for control and navigation with practical feedback for operator review and input into the autonomous system controls (Abs, 0035-0040, Schmitt). 
Regarding claims 6, 10, and 11, Patwardhan et al discloses the use of the system for angioplasty and heart imaging with CT (X-ray), the critical location being an anatomical structure (heart), and the control of operational parameters of the imaging modality (0026-0027, 0032-0037). 


Claim(s) 4-5, 7-8, 12-15, 19, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al (US 2015/0164605) in view of Schmitt et al (US 2013/0261439) as applied to claims 1 and 16 above, and in further view of Maschke (US 2009/0234444).
Regarding claims 4-5, 12-13, and 19-20 Patwardhan et al in view of Schmitt et al discloses what is listed above, but does not disclose identification of a critical physiological status. Attention is hereby directed to the teaching reference to Maschke which discloses and teaches autonomous feedback control of a robotic catheter system with imaging guidance and real time navigation updates (0038, 0047, 0058-62, 0071-0077). Maschke specifically discloses the autonomous control of regional adjustments, imaging feedback/modality guidance, navigation, and iterative updating of the mapping elements to provide guidance during a procedure.
In the same light, regarding claims 7-8, 14-15, Maschke discloses and teaches the sensing of ECG data, respiration data, oxygen saturation, and clinically relevant data streams for input into the robotic system controls (0038, 47, 58-62, 71-77) during navigation and imaging feedback. The system of Maschke includes imaging fusion and updating displays during the procedure as well as the autonomous control of robotic elements during interventional procedures. It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the physiological feedback control and data stream access of Maschke with the systems and methods of Patwardhan et al (US 2015/0164605) in view of Schmitt et al (US 2013/0261439) in order to provide feedback during and before an interventional procedure which takes into account patient physiological data (Maschke (abs, Fig 1-4 and discussion of said figures).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793